Citation Nr: 1021756	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury, to include bilateral defective vision.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for major depressive 
disorder (MDD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served in the National Guard 
for over 17 years, to include active duty from April 1984 to 
July 1987 and again from October 2001 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The case was brought before the Board in July 2008, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral presbyopia is not medically 
attributed to an in-service right eye injury or any other 
incident of his military service; there are no residuals of 
any inservice eye injuries.

2.  The Veteran does not have a current diagnosis of right 
ear sensorineural hearing loss.

3. The Veteran's pre-existing left ear sensorineural hearing 
loss was not aggravated beyond the natural progression of the 
disease due to his military service.

4.  The Veteran's depressive disorder (MDD) is not related to 
a disease or injury in military service.




CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The Veteran's left ear sensorineural hearing loss pre-
existed his military service and was not aggravated by any 
incident of his active service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).

3.  The Veteran's claimed right ear sensorineural hearing 
loss was not incurred in or aggravated by active service nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307. 3.309 (2009).

4.  The Veteran's MDD was not incurred in or aggravated by 
any incident of his active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 and 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in April 2003, August 2006 and May 2007.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The 2006 and 2007 letters 
explained how disability benefits and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Records associated with the 
Veteran's claim and award of Social Security Administration 
(SSA) disability benefits and other private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examinations to obtain 
opinions as to whether his disabilities can be directly 
attributed to service or attributed under a theory of 
aggravation.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the Veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (emphasis 
added).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for sensorineural hearing loss may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  Here, the legal presumption is 
inapplicable because, as will be explained before, the 
Veteran does not have a current diagnosis of right ear 
sensorineural hearing loss and the Veteran's left ear 
sensorineural hearing loss pre-existed his military service.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends he sustained injuries in the military 
resulting in his current disabilities.  Specifically, in 
April 2002, the Veteran contends a stick went into his right 
eye during a fishing trip causing blurred vision bilaterally 
ever since.  He further claims he was exposed to extreme 
noise trauma as an infantryman during active duty causing his 
current hearing loss.  With regard to depression, the Veteran 
details several instances where he felt military authority 
were verbally abusive and made his life miserable. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Board also finds noteworthy, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

As indicated in the introduction, the Veteran served a 
lengthy period in the Air Force Reserves with confirmed 
periods of active duty from April 1984 to July 1987 and again 
from October 2001 to September 2002.  Personnel records 
indicate he served in the National Guard from July 1991 to 
April 2004 with various days of active duty for training 
(ACDUTRA).  The most significant and lengthy period of active 
duty from this time period is from October 2001 to September 
2002 as noted above.  The Veteran retired in April 2004 after 
being found medically unfit for retention.  

The Veteran claims his disabilities are related to injuries 
sustained during his periods of active duty.  To the extent 
any of the Veteran's alleged disabilities were sustained 
outside of his active duty period, however, the Board notes 
that only "veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a veteran has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the Veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from April 1984 to July 1987, October 2001 to 
September 2002 and any active duty training periods while he 
was in the National Guard through April 2004.  Therefore, he 
is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on those periods 
of service.  However, to the extent any of his claims are not 
based on those periods of service, but on his period of 
inactive service, the claims must fail.  In order for the 
appellant to achieve "veteran" status and be eligible for 
service connection for disability claimed during her inactive 
service, the record must establish that she was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or she was 
disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Again, the Veteran claims his disabilities are related to 
injuries or incidents occurring during his military service.  
The Veteran concedes, however, that he also sustained 
injuries and received diagnoses for these disabilities 
outside of his active service dates.  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, the Veteran's January 1984 enlistment 
examination indicated he entered the military with high 
frequency left ear hearing loss as defined in the 
regulations.  See 38 C.F.R. § 3.385.  No other abnormalities 
were noted at that time.  Accordingly, the presumption of 
soundness attaches to all issues on appeal here except for 
left ear hearing loss.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id. See also 
Wagner v. Principi, 370 F. 3rd 1089 (Fed. Cir. 2004).

Private psychiatric treatment records do indicate the Veteran 
suffered with depression in his childhood.  Nevertheless, his 
psychiatric system was within normal limits on entrance 
examination.  The presumption of soundness is not rebutted as 
there is no clear and unmistakable evidence of a preservice 
disease or injury and no clear and unmistakable evidence that 
his condition was not aggravated during service. 

Private treatment records indicate the Veteran injured his 
right eye in August 2000 where a foreign metal body was 
retained in his right eyebrow.  No fracture was found on x-
ray and symptomatology resolved prior to the Veteran's second 
period of active service as his entrance examination for his 
second period of service was within normal limits.  The 
presumption of soundness is not rebutted. 

The Board finds noteworthy, moreover, that an individual can 
be service-connected for an injury incurred during inactive 
service, but not for a disease.  See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  
Accordingly, if the Veteran is found to have a chronic 
disability related to either of his right eye injuries, 
service-connection may still be established.

The Veteran may have been first diagnosed or made aware of 
his left ear hearing loss during service (versus prior to any 
period of service, as is the case for depression); however, 
this does not automatically mean his claim is granted.

The Veteran does not dispute his medical history consists 
both of service-related and non-service-related injury and 
treatment.  Rather he contends that his current disabilities 
are a result of his military service directly or, in the 
alternative, that his various disabilities were aggravated 
due to his military service.  

Bilateral Sensorineural Hearing Loss

As explained above, the Veteran's service treatment records 
indicate the Veteran entered the military with some amount of 
left ear hearing loss and, therefore, the Veteran's left ear 
hearing loss is considered "pre-existing" and may not be 
service connected unless there is a showing that his left ear 
hearing loss was aggravated beyond the natural progression of 
the disease due to some incident of his military service.  In 
contrast, the presumption of soundness applies as to his 
right ear.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The Veteran's service treatment records and DD-214 confirms 
the Veteran served as an infantryman in the military and, 
therefore, in-service noise trauma is conceded.  His service 
treatment records, however, are silent as to any actual 
complaints or treatment of hearing loss.  Periodic 
audiological examinations throughout the Veteran's military 
career consistently show a decline in hearing acuity, 
especially with regard to the Veteran's left ear at high 
frequencies.  In contrast, the Veteran's right ear hearing 
acuity was within normal limits at all times during his 
military service.

Accordingly, with regard to the Veteran's left ear hearing 
loss the crucial inquiry is whether there is medical evidence 
that the Veteran's pre-existing left ear sensorineural 
hearing loss was permanently aggravated beyond the natural 
progression of the condition due to any incident of the 
Veteran's military service.  The Board concludes it did not.  

With regard to the Veteran's claimed right ear hearing loss, 
the crucial inquiry is whether there is any medical evidence 
of current right ear hearing loss due to in-service noise 
exposure or any other incident of the Veteran's military 
service.  The Board concludes there is not. 

Post-service treatment records are largely silent as to any 
continued complaints, treatment or diagnoses of any hearing 
loss. 

The Veteran was afforded VA examinations in connection with 
his claims in October 2008.  The examiners also proffered an 
addendum in April 2009 after reviewing the Veteran's Social 
Security Administration (SSA) disability records.

The VA audiologist noted the Veteran's in-service noise 
exposure as an infantryman, but also noted the Veteran's 
lengthy career as a coal miner and recreational hunting.  On 
audiological testing, the Veteran's right ear hearing was 
within normal limits whereas the Veteran's left ear exhibited 
mild to moderate sensorineural hearing loss.  With regard to 
etiology, the examiner opined that the Veteran's hearing loss 
"is not at least as likely as not" related to military 
acoustic trauma.  The examiner explained the claims folder 
was carefully reviewed and the Veteran entered the military 
in 1984 with left ear high frequency hearing loss, which did 
not change much when he separated in 1987.  Similarly, 
auditory testing during the Veteran's second period of active 
duty from 2001 to 2002 remained consistent, although there 
was a noticeable shift from 1987 to 2001.  The examiner 
further noted the Veteran did not show signs of right ear 
hearing loss until 2004.  The VA audiologist further opined 
that asymmetric hearing loss rarely occurs from acoustic 
trauma unless there is a specific trauma occurring to one 
ear.  The Veteran did not recall or claim any such asymmetric 
trauma.  For all these reasons, the examiner found the 
Veteran's hearing loss was not caused by, aggravated by or 
otherwise the result of military noise exposure.  In April 
2009, upon reviewing the SSA disability records, the VA 
audiologist did not alter her opinion.

The VA examiner's opinion is persuasive.  It is based on 
clinical tests and an extensive review of the C-file, 
including service treatment records, VA outpatient treatment 
records, SSA disability records, and the private treatment 
records.  Also compelling, no medical professional has ever 
diagnosed the Veteran with right ear hearing loss or found 
his left ear hearing loss attributable to his active military 
service.  
 
The Board notes the Court in Hensley indicated the mere fact 
that the Veteran's service treatment records fail to show 
hearing loss within the regulatory definition is not 
sufficient to deny the claim.  See Hensley, 5 Vet. App. at 
160.  The facts in this case, however, can be distinguished.  
In Hensley, the claimant's separation examination was 
indicative of some decreased hearing acuity, but not enough 
to find in-service incurrence of hearing loss as defined in 
the regulations.  The Court concluded that an examiner could 
not merely dismiss the possibility of a nexus where the 
service treatment records indicate some decreased hearing 
acuity.  In those instances, some additional rationale would 
be required.  

In this case, the Veteran's service treatment records through 
the years do show some decreased hearing acuity bilaterally.  
The examiner did not merely dismiss the possibility of a 
nexus, but rather provided a detailed rationale.  
Specifically, while there was some decreased hearing acuity 
between the Veteran's active duty ending in 1987 and his 
hearing acuity in the beginning of second period of active 
duty in 2001, the Veteran's audiological results were 
consistent, however, on entrance and separation within the 
time period of his two separate periods of active service.  
In other words, the examiner indicates there was negligible 
change in hearing acuity from 1984 to 1987 and from 2001 to 
2002.  Accordingly, the change of hearing acuity occurred 
prior to the Veteran's second period of active duty and not 
because of his active duty.  The Board finds the examiner's 
rationale persuasive and distinguishable from Hensley.  See 
Hensley, 5 Vet. App. at 160.

The Board further notes that with regard to the Veteran's 
claimed right ear hearing loss, the Veteran has never 
actually been diagnosed with hearing loss in his right ear.  
Service connection requires first and foremost medical 
evidence of a current diagnosis.  See Hickson, 12 Vet. App. 
at 253.  Such evidence is lacking here.

In short, there simply is no probative and competent evidence 
that the Veteran's hearing loss is etiologically related to 
any incident of his military service.  The medical evidence, 
moreover, specifically found right ear hearing to be within 
normal limits and specifically opined against the possibility 
of aggravation of pre-existing left ear hearing loss by any 
incident of his military service. 

Right Eye

Here, the Veteran claims, in April 2002, a stick went into 
his right eye during a fishing trip causing blurred vision 
bilaterally ever since.  He acknowledges, however, that his 
right eye was also injured during a period of inactive duty 
in August 2000 where a foreign metal body was retained in his 
right eyebrow.

As explained above, the private treatment records indicate 
the August 2000 injury fully resolved prior to the Veteran's 
second period of active service.  To the extent the Veteran 
has any disabling residuals related either to the 2000 or 
2002 injury, however, the Veteran's claim may prevail.  See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993) (an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease).  In this case, for reasons explained 
below, the Board finds he does not.

The Board also notes congenital or developmental conditions 
and refractive errors are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of law.  38 C.F.R.§§ 3.303(c), 4.9.  There are, however, 
certain limited exceptions to the rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
services and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).  

Accordingly, to the extent the Veteran's right eye disability 
amounts to a congenital or developmental defect, the crucial 
inquiry here is whether the Veteran sustained a superimposed 
injury or disease during service.  For reasons expressed 
below, the Board concludes he did not.  

The Veteran's service treatment records confirm the August 
2000 right eye injury had fully resolved prior to his second 
period of active service.  The records further confirm an 
April 2002 right eye injury where the Veteran complained of 
blurred vision and pain after a stick went into his eye.  The 
Veteran was treated with pain medications and service records 
after April 2002 are silent as to any further complaints, 
treatment or diagnoses of a right eye condition.  

After service, post-service VA outpatient treatment records 
and private records are largely silent as to any on-going eye 
treatment.  The Board finds significant as to the Veteran's 
claims, however, that the Veteran has a lengthy occupational 
history as a coal miner.  

The Veteran was afforded a VA ophthalmological examination in 
October 2008.  The VA ophthalmologist noted the Veteran's two 
right eye injuries and current complaints.  On examination, 
the examiner diagnosed the Veteran with bilateral presbyopia.  
The examiner opined the Veteran's disability is a part of the 
normal aging process and not due to any developmental or 
congenital defect.  The examiner further indicated the 
Veteran's presbyopia is not related to any past right eye 
injury and, indeed, found no sequelae related to prior eye 
injuries.  The examiner found noteworthy that the Veteran's 
symptoms are bilateral whereas the Veteran's injuries only 
affected his right eye.  In April 2009, upon reviewing the 
SSA disability records, the VA ophthalmologist did not alter 
his opinion. 

The VA examiner's opinion is persuasive.  They are based on 
clinical tests and an extensive review of the C-file, 
including service treatment records, VA outpatient treatment 
records, SSA disability records, and the private treatment 
records.  Also compelling, no medical professional has ever 
attributed any current eye disability to the Veteran's past 
right eye injuries or any other incident of his military 
service. 

In short, there simply is no probative and competent evidence 
that the Veteran's presbyopia is etiologically related to any 
incident of his military service.  

Depression

With regard to depression, as explained above, the Veteran 
contends he developed depression in the military due to 
various instances in the military where he felt military 
authority were verbally abusive and made his life miserable.  

The instances described by the Veteran include verbal remarks 
made to him by authority and are not documented or otherwise 
confirmed in the service treatment records.  Treatment for 
and complaints of depression, however, are indicated in the 
Veteran's service treatment records. 

Indeed, complaints of depression are prevalent amongst the 
Veteran's pre-service, inactive service and post-service 
treatment records.  It is unclear when the Veteran's 
depression was initially diagnosed because some treatment 
records, significantly recent treatment records from 2008, 
date the Veteran's depression back to 1990 or 1991.  An 
occupational examination dated in 1988 indicates the Veteran 
had no health problems.  In contrast, a September 1979 
treatment note indicates a "history" of depression.  The 
Veteran's VA outpatient treatment records through 2008 are 
significant for treatment for depression where the Veteran 
discusses childhood abuse, but also discusses emotional abuse 
from military personnel during his active service.  

As explained above, the presumption of soundness attaches, so 
the crucial inquiry is whether the Veteran's current 
psychiatric disability is related to the Veteran's claimed 
emotional abuse from military authority during his active 
service or any other incident of his military service.  The 
Board concludes it is not. 

The Veteran was afforded a VA psychiatric examination in 
October 2008.  At that time, the examiner diagnosed the 
Veteran with bipolar disorder and depression likely related 
to the Veteran's military service.  The examiner based the 
decision primarily on the finding that there was no history 
of diagnosis or treatment for depression prior to service.  
After SSA disability records were received by the VA, the VA 
psychiatric examiner provided an April 2009 addendum 
subsequent to reviewing the new medical evidence.  The 
examiner changed opinions specifically noting September 1979 
and March 2008 treatment records showing a pre-military 
history of depression.  Based on this new evidence confirming 
pre-service incurrence of a psychiatric disability, the VA 
examiner opined the Veteran's current psychiatric diagnoses 
"is not caused by or a result of, and less likely than not 
permanently aggravated by military service."  The examiner 
rationalized that there is independent evidence of a pre-
service diagnosis and the history of treatment thereafter and 
through the Veteran's military service "...indicate a 
relatively stable condition with treatment."  

The Board finds the VA examiner's opinion persuasive.  Upon 
review of the medical records, the examiner found it more 
likely the Veteran's depression had its onset due to pre-
service incidents with no clear worsening due to any incident 
of his military service.  The examiner's conclusions are 
based on clinical tests and an extensive review of the C-
file, including service treatment records, VA outpatient 
treatment records, SSA disability records, and the private 
treatment records.  Also compelling, no medical professional 
has ever attributed the Veteran's current psychiatric 
disabilities with his active military service. 

In regard to all the claims, the Board has considered the 
Veteran's statements that he believes his disabilities were 
caused or aggravated by in-service events.  In accordance 
with the recent decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that the lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  However, the Veteran's claims fail based upon the 
lack of medical nexus associating his in-service injuries and 
treatment to a current disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, even 
accepting the Veteran's allegations, no medical professional 
has ever linked his current eye disability, left ear hearing 
loss or depression to any remote incident of service. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

[CONTINUED ON THE NEXT PAGE]



ORDER

Entitlement to service connection for residuals of a right 
eye injury, to include bilateral defective vision, is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for major depressive 
disorder (MDD) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


